Citation Nr: 0534238	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  97-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to a higher rating for polyarthralgia, 
multiple joints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
December 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 
rating decision by the RO which denied, among other things, 
the claims of service connection for an eye disability and 
for a multiple joint condition, subsequently diagnosed as 
polyarthralgia of multiple joints.

In December 1998, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.

In April 1999 and September 2003, the Board remanded the 
claims to the RO for further development.  In April 1999, the 
Board noted that the veteran had raised claims of service 
connection for chest pain and a prostate disorder.  The RO 
has not addressed these issues.  The Board again refers these 
issues to the RO for appropriate action.

In March 2001, the RO granted service connection for multiple 
orthopedic conditions (diagnosed as polyarthralgia) and 
assigned a 20 percent rating.  The veteran perfected an 
appeal with respect to the assigned rating for the service-
connected polyarthralgia of multiple joints.

The claim of service connection for a bilateral eye disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The service-connected polyarthralgia of multiple joints more 
nearly approximate symptoms which are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, which are present more 
than one-third of the time.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
polyarthralgia of multiple joints have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71, 
Diagnostic Code 5025 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in May 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims preceded the 
enactment of VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decisions, statements of the case (SOCs) supplemental 
statements of the case (SSOCs), and the May 2004 letter 
informed the veteran of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOCs, SSOCs and the May 2004 letter 
informed him why the evidence on file was insufficient to 
grant the claims; what evidence the record revealed; what VA 
was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The VCAA 
letter specifically informed him of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In February 1996, the veteran filed a claim of service 
connection for pain in multiple joints.  In March 2001, the 
RO granted service connection for multiple orthopedic 
conditions, diagnosed as polyarthralgia and assigned a 20 
percent rating, effective from December 2, 1995.  The 20 
percent rating was assigned under Diagnostic Codes 5002-5025.  
The veteran appealed the March 2001 decision, arguing that a 
40 percent rating was warranted for the service-connected 
polyarthralgia.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran.  38 C.F.R. § 3.102.  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

The Rating Schedule was revised in May 1996 to provide a 
specific diagnostic code and rating criteria for 
fibromyalgia.  See 61 Fed. Reg. 20,438 (May 7, 1996) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5025).  
Fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that requires continuous medication for control 
warrants a 10 percent rating.  When the symptoms of 
fibromyalgia are episodic, with the exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time, a 20 percent rating is assigned.  A 40 percent rating, 
the highest available under this code, requires evidence that 
the fibromyalgia is constant, or nearly so, and refractory to 
therapy.  Widespread pain means pain in both the left and 
right sides of the body that is both above and below the 
waist, and that affects both axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025, 
including Note.  

The Board notes that the RO has assigned the 20 percent 
rating for polyarthralgia for multiple joints under 
Diagnostic Codes 5002-5025.  Code 5002 pertains to rheumatoid 
arthritis.  The Board finds that the veteran's service-
connected polyarthralgia of multiple joints is more 
appropriately rated under Diagnostic Code 5025, fibromyalgia, 
as there is no evidence showing that he has rheumatoid 
arthritis.  There is no specific diagnostic code for 
polyarthralgia; however, the symptoms and anatomical 
locations of the disorder are closely related.  38 C.F.R. 
§ 4.20 provides that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  In light of the foregoing, the Board 
will analyze the claim for a higher rating for 
polyarthralgia, multiple joints under Diagnostic Code 5025, 
fibromyalgia.

The claims file contains numerous outpatient treatment 
reports from 1996 to 2005.  These reports show that the 
veteran has complained of pain in multiple joints, including 
bilateral hips, ankles, knees, and back.  The report shows 
that the veteran has been treated with pain medication. 

During a May 1996 VA examination, the veteran complained of 
having pain in multiple joints, including the back, knees, 
feet, and ankles.  Physical examination of these joints was 
unremarkable and the veteran was noted to have a full range 
of motion of these joints.  An October 1998 CT scan of the 
lumbar spine was negative.

During a December 1998 Travel Board hearing, the veteran 
reported that he had multiple joint pain and that he took 
pain medication.  He reported that he took various pain 
medication depending on the severity of the pain.  He 
reported that one particular medication that he took was 
effective.  Transcript pg. 15-16.

An April 1999 VA examination report reveals that the veteran 
complained of pain in the hips, back, shoulders, wrists, 
knees, neck, and feet/heels.  The veteran reported taking a 
variety of nonsteroidal anti-inflammatory agents for his 
joint and spine pain, which he stated helped relieve his 
pain.  The examiner diagnosed polyarthralgia of the joints 
(including the shoulders, elbows, wrists, cervical and 
lumbosacral spine, hips, knees, ankles and feet/heels.

VA examination in May 2000 revealed that the veteran 
continued to complain of pain in the hips, knees, ankles, 
feet and low back.  The veteran stated that he took Feldene 
for many years and that it had not helped that much.  He 
reported however, that he had a good response to Tylenol No. 
3.  X-ray studies of these joints were normal.  

A statement from the veteran's private physician received in 
May 2005 is to the effect that he treated the veteran for 
multiple joint pain from March 1996 to the present.  He 
related that the veteran had osteoarthritis of multiple 
joints.

In order for the veteran to receive a rating in excess of 20 
percent the evidence must show that his service-connected 
polyarthralgia of multiple joints is constant, or nearly so, 
and refractory to therapy.  The Board notes that the veteran 
asserts that he has constant pain in multiple joints.  There 
is no evidence, however, that his condition is refractory to 
therapy.  In fact, the veteran has testified under oath in 
December 1998 that medication prescribed was effective in 
treating his condition.  Additionally, the examination 
reports also show that the veteran took medication which was 
effective in treating his polyarthralgia.  As the veteran's 
service-connected polyarthralgia of multiple joints has not 
demonstrated that it is refractory to therapy, the next 
higher rating of 40 percent under Diagnostic Code 5025, 
fibromyalgia, is not warranted.

The Board has considered entitlement to additional 
compensation based on DeLuca, but finds that it is not 
warranted.  The Court of Appeals for Veterans Claims (Court) 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995) that the 
question of whether pain and functional loss are additionally 
disabling must be considered only when the schedular 
evaluation is based on limitation of motion.  See 38 C.F.R. 
4.40, 4.45, and 4.59.  The holding in DeLuca does not apply 
to the instant case, as Diagnostic Code 5025 does not address 
limitation of motion.  The Board additionally observes that 
the schedular rating criteria for fibromyalgia include all of 
the functional limitations resulting from an exacerbation of 
symptoms.  All of the functional limitations have been 
considered in the assigned 20 percent rating.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the service-connected 
polyarthralgia was more than 20 percent disabling.  Thus 
"staged ratings" are inapplicable to this case. 

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

A rating in excess of 20 percent for polyarthralgia, multiple 
joints is denied.


REMAND

In September 2003, the Board remanded the claim of service 
connection for a bilateral eye disorder for further 
development, to include scheduling the veteran for a VA 
examination.  A November 24, 2004 copy of a letter notifying 
the veteran of his November 30, 2004 VA eye examination is of 
record.  The Board notes that the notice was sent to the 
wrong address.  The address was correct except that it was 
sent to the wrong apartment number.  It was sent to apartment 
number one when it should have been sent to apartment number 
two.  Given such, it cannot be said that the Board's remand 
instructions were complied with.  Accordingly, the veteran 
should be scheduled for another VA examination, to include an 
opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In view of the foregoing, the claim is REMANDED for the 
following:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an ophthalmology 
examination.  The claims file should 
contain a copy of the notice of the 
scheduled appointment.  Send the claims 
folder to the VA examiner for review in 
conjunction with this examination.  
Request that the examination includes all 
indicated studies and tests deemed 
appropriate, and that all clinical 
findings be reported in detail.  Based on 
the results of the examination and after 
reviewing the claims folder, to 
specifically include the service medical 
records, the physician should provide an 
opinion as to following questions:

(a). Whether the veteran currently has an 
eye disorder? If so, such disorder must 
specifically be identified.

(b). Whether it is at least as likely as 
not that any eye disorder found is 
related to service, to specifically 
include the eye complaints the veteran 
had in service?

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


